DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-12 are objected to because of the following informalities:  Claims 1-10 recite “..second recess…”  However, there is no instance of a “first recess.”  Examiner recommends amending the claims to recite a “first recess.”  Similarly, claims 11-12 recite “..third recess…”  However, there is no instance of a “first recess” or a “second recess.”  Examiner recommends amending the claims to recite a “first recess.” Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and 11 recites “…substantially rectangular”, and claim 4 recites “…substantially parallel.”
The term "substantially" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Substantially” is defined as "being largely but not wholly that which is specified” (see Merriam Webster online 
Additionally, claim 1 recites “first longer lateral surface…a longer side…second longer lateral surface…first shorter lateral surface….second shorter lateral surface…shorter side…”  The terms “shorter” and “longer” are relative degrees, meaning that one object is being compared to another object. (e.g. X is shorter than Y)  In the instant case, it is unclear what the individual elements are “shorter” than or “longer” than.  For example, it is unclear whether the “first longer lateral surface” is longer than either “the first shorter lateral surface”, the second shorter lateral surface”, or some other portion or device altogether.  Appropriate correction is required.
Additionally, claim 1 recites “a lower surface opposite to the upper surface… a second longer lateral surface opposite to the first longer lateral surface…” It is unclear to what the surfaces are 
Furthermore, claim 11 recites “…the plurality of through holes spaced apart from the lateral surface…” However, it is unclear which lateral surface is being mentioned: the first or second longer lateral surface, or the first or second shorter lateral surfaces.
Therefore, claims 1, and 11 are rejected, and claims 2-10 and 12 are rejected for at least their dependencies. Appropriate correction is required.
For the purposes of Examination, any seemingly rectangular object may be substantially rectangular, and any seemingly direction may be considered substantially parallel.  Additionally, any length will be considered “longer” or “shorter.”  Additionally, opposite in this case will be construed to mean that the surface is on an opposite side relative to the other side.  Furthermore, claim 5 will be interpreted such that the “plurality of recesses” includes the “at least one recess” of claim 1.  Further, any surface will be interpreted as the “lateral surface’ for the purpose of claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konishi et al.(US 20100022040 A1, hereinafter Konishi)
With regards to claim 1, Konishi discloses light-emitting device, (FIGS. 1A-1B) comprising: 
a substrate including: 

5an upper surface (surface of primer 119 facing toward fluorescent particles 115 and directly away from substrate 111 in FIG. 1) having a substantially rectangular shape, (See FIG. 1A, showing the rectangular shape)
a lower surface (surface of substrate 111 facing away from primer 119) opposite to the upper surface, (See annotated FIG. 1B)
a first longer lateral surface (See annotated FIG. 1B) adjacent to a longer side of the upper surface and perpendicular to the upper surface, 
a second longer lateral surface (See annotated FIG. 1B) opposite to the first longer lateral sur10face, 
a first shorter lateral surface (See annotated FIG. 1B) adjacent to a shorter side of the upper surface (shorter side of upper surface is between recess and chip 112) and perpendicular to the upper surface, and 
a second shorter lateral surface (See annotated FIG. 1B) opposite to the first shorter lateral surface, 
15first wirings (vias 117 with electrodes on upper surface of substrate 111, including electrode directly connected to chip 112) disposed on the upper surface, (See FIG. 1) and 
second wirings (external wirings 117 including middle) disposed on the lower surface and each electrically connected with a respective one of the first wirings; 
at least one light-emitting element (chip 112, Paragraph [0042]: “…the chip 112 emits first-order light…”) electrically connected with the first wirings and disposed on the first wirings; (See FIG. 1b, showing the disposal of the chip 112 on the wirings) and  
20a light-reflective covering member (resin 116) covering lateral surfaces of the light-emitting element and the upper surface of the base member; (See FIG. 1B)

the asecond recess being open at the upper surface and the first lateral surface (See annotated FIG. 1B, showing the first recess open at the upper surface) and 
surfaces defining the second recess are covered with the covering member.  (See FIG. 1B, showing the entire structure covered with the resin 116 and material 115)

    PNG
    media_image1.png
    427
    594
    media_image1.png
    Greyscale



5 With regards to claim 2, Konishi discloses the light-emitting device of claim 1, wherein the at least one first recess is open at the lower surface.  (See annotated FIG. 1B, showing the recess open at the lower surface)

With regards to claim 3, Konishi discloses the light-emitting device of claim 1, wherein the at least one first recess is spaced apart from the light-emitting element in a top view. (See annotated FIG. 1B, showing the spacing between the chip 112 and the recess)
 
15 With regards to claim 4, Konishi discloses the light-emitting device of claim 1, wherein the at least one first recess extends in a direction substantially parallel to the shorter side of the upper surface.  (See annotated FIG. 1B, where the shorter side is parallel to the at least one first recess)

With regards to claim 5, Konishi discloses the light-emitting device of claims 1, wherein the covering member has a coefficient of linear thermal expansion higher than a coefficient of linear thermal expansion of 20the base member.  (Paragraph [0047]: “Silicone resin having high light resistance is preferably used as the sealing resin 116.” Paragraph [0043]: “…is provided on a substrate made of sapphire, GaN, SiC, or the like.” Where silicone has a higher coefficient of linear thermal expansion than at least sapphire and GaN)

With regards to claim 6, Konishi discloses the light-emitting device of claim 1, further comprising a light-transmissive member (fluorescent material 115) disposed on the light-emitting element.  (See FIG. 1B, showing the fluorescent material)

25 With regards to claim 7, Konishi discloses the light-emitting device of claim 8, wherein the covering member covers lateral surfaces of the light-transmissive member.  (See FIG. 1B, showing the resin 116 covering all portions of the fluorescent material 115)

With regards to claim 8, Konishi discloses the light-emitting device of claim 1, wherein each of the first wirings includes a protrusion.  (See FIG. 1B, showing the at least left-most wire 114)

5 With regards to claim 9, Konishi discloses the light-emitting device of claim 1, wherein each of the second wirings includes a protrusion.  (See FIG. 1B, showing the at least right-most wire 114)

With regards to claim 10, Konishi discloses the light-emitting device of claim 1, wherein the covering member is in contact with the light-emitting element and is disposed between the light-emitting element 10and the substrate. (See FIG. 1B, showing the resin 119 in at least gravitational contact with the chip 112, and the resin 116 is between the chip 112 and the primer 119)

With regards to claim 11, Konishi discloses light-emitting device, (FIGS. 1A-1B) comprising: 
a substrate including: 
a base member (substrate 111 and primer 119) having:  
5an upper surface (surface of primer 119 facing toward fluorescent particles 115 and directly away from substrate 111 in FIG. 1) having a substantially rectangular shape, (See FIG. 1A, showing the rectangular shape)
a lower surface (surface of substrate 111 facing away from primer 119) opposite to the upper surface, (See annotated FIG. 1B)
lateral surfaces (See annotated FIG. 1B) located between the upper surface and the lower surface, 
15first wirings (vias 117 with electrodes on upper surface of substrate 111, including electrode directly connected to chip 112) disposed on the upper surface, (See FIG. 1) and 

at least one light-emitting element (chip 112, Paragraph [0042]: “…the chip 112 emits first-order light…”) electrically connected with the first wirings and disposed on the first wirings; (See FIG. 1b, showing the disposal of the chip 112 on the wirings) and  
20a light-reflective covering member (resin 116) covering lateral surfaces of the light-emitting element and the upper surface of the base member; (See FIG. 1B)
wherein: the lateral surfaces of the base member includes:
a first longer lateral surface (See Annotated FIG. 1B0 adjacent to a longer side of the upper surface and perpendicular to the upper surface,
a second longer lateral surface (See annotated FIG. 1B) opposite to the first longer lateral sur10face, 
a first shorter lateral surface (See annotated FIG. 1B) adjacent to a shorter side of the upper surface (shorter side of upper surface is between recess and chip 112) and perpendicular to the upper surface, and 
a second shorter lateral surface (See annotated FIG. 1B) opposite to the first shorter lateral surface, 
the base member has a plurality of through-holes, (vias 118) the plurality of through holes spaced apart from the lateral surface and extending from the upper surface to the lower surface. (See annotated FIG. 1B) and 
surfaces defining the second recess are covered with the covering member.  (See FIG. 1B, showing the entire structure covered with the resin 116 and material 115)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al.(US 20100022040 A1, hereinafter Konishi), as applied to claim 11, and further in view of Takeda et al. (US 20130049061 A1, hereinafter Takeda)
With regards to claim 12 Konishi discloses the light-emitting device of claim 11.
However, while Konishi wherein the base member having a third recess (recess shown in FIG. 1B) open at the lower surface of the base member, wherein:…surfaces defining the third recess is covered with the covering member (See FIG. 1B, where the recess is covered by the cover 114) Konishi does not explicitly teach wherein: the third recess overlaps at least one of the plurality of through-holes in a top view.
Takeda teaches wherein: the third recess (recess defined by layer 31) overlaps at least one of the plurality of through-holes in a top view. (See FIG. 1, where the uneven portions of the conductive layer 32/33 overlap the recess 31).
It would have been obvious to one of ordinary skill to modify the device of Konishi to have the overlapping recess as taught by Takeda, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the structure of Takeda allows for a so-called anchor effect can be obtained between the element mounting substrate and the sealing material. (See Takeda Paragraph [0029])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812